DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/17/2022 has been entered.
Response to Amendment
	Applicant’s “Response to Amendment and Reconsideration” filed on 03/17/2022 has been considered.    
	Claim(s) 1, 13 are amended. 
	Claim(s) 1-24 are pending in this application and an action on the merits follows.
Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claim(s) 1, 7-9, 12-13, 19-21, 24 are rejected under 35 U.S.C. 103 as being unpatentable over Opalach et al. (US 20090059270 A1, hereinafter Opalach) in view of Kim et al. (US 20160042527 A1).
	Regarding claim 1, Opalach discloses:
 	A method comprising: receiving, at data processing hardware, a plurality of images captured over time, each image of the plurality of images capturing a top surface of a display shelf, wherein 5the top surface supports product disposed thereon and defines a number of visual features, each visual feature defining a closed shape having a particular number of edges (see figure 6 – the stock out features has a particular number of edges); ¶38 - at least one image may provided as previously described (see ¶25 images are continuously obtained, the image metadata has relative time and region information); wherein (¶19) the image device is mounted on any movable object; the images has stock out feature wherein (¶35-38) images with stock out surface on shelves (see figure 6 and ¶¶39-40) are analyzed over time further see ¶7, 38-42 and figures 5-6; wherein (¶28 and figure 3) the image 300 is captured by an image capture device positioned approximately at the height of the top-most shelf 302;
	determining, by the data processing hardware, for each of a first image captured at a first time and a second image captured at a second time later than the first time, a corresponding number of exposed features on the top surface of the display shelf by:  ¶38 – at least one receive image is analyzed to detect the existence of at least one stock out feature, filtering procedure  described above (on ¶35) is incorporated to minimize the false positive detection of stock out surface, ¶35 -  By using either multiple images over time (e.g., use another image some time later) to rule either scenario in or out in order to determine if the object/stock out feature is considered recognized; further see ¶7, 38-42 and figures 5-6; 10
	determining, by the data processing hardware, a depletion rate of the product disposed on the display shelf based on the corresponding number of exposed features on 15the top surface of the display shelf at the first time and the corresponding number of exposed features on the top surface of the display shelf at the second time; and ¶7 - comparisons may be made within a single image or between multiple images over time, (further see ¶¶35, 38). In this manner, potential conditions requiring response by appropriate personnel may be quickly detected. For example, images may be analyzed in this manner to detect one or more stock out surface within the images. Thereafter, an indication of at least a partially depleted stock condition is provided if such features are detected; ¶40 - not been substantially depleted, substantially, if not completely, depleted, an intermediate level of stock depletion has occurred; a size of the detected portion of the pattern 626 can be determined and compared to the known size of the pattern 626. The resulting level of stock depletion (or level of remaining stock) can thereafter be determined as being proportional (or inversely proportional, in the case of remaining stock) to the ratio of the detected portion of the pattern 626 to the known size of the pattern 626; further see ¶7, 38-42 and figures 5-6;
	communicating, by the data processing hardware, the depletion rate of the product to a network. ¶42 - an indication of the at least partially depleted stock condition may be provided to appropriate personnel. further see ¶7, 38-42 and figures 5-6;
	Opalach discloses ¶¶35-42 – and figure 5-6 the detection of one or more stock out features (see figure 6) within the images, and a comparison of the stock out feature with a known size of the pattern 626; 
	Opalach does not explicitly disclose “detecting one or more feature edges in the respective image; converting the one or more detected feature edges to at least one closed feature; Reply to Office Action of December 22, 2021 for each respective closed feature of the at least one closed feature, determining whether a corresponding number of edges for the respective closed feature matches the particular number of edges of one of the visual features; and when the corresponding number of edges of the respective closed feature matches the particular number of edges of one of the visual features, comparing the respective closed feature to the closed shape corresponding to each visual feature;”  
	Kim discloses “detecting one or more feature edges in the respective image; converting the one or more detected feature edges to at least one closed feature; Reply to Office Action of December 22, 2021comparing the respective closed feature to the closed shape corresponding to each visual feature;” (¶100) detects edge of the converted gray scaled image, see figure 11A, (¶¶101-102) determines the edge shape (see figure 11B); (¶104) the steps are performed based on received image; (¶92) compare the determined edge shape with shapes of the objects included in images stored in at least one of a database of the server 300;
 	On figure 11B-11D and ¶¶92, 100-109, Kim discloses the result of detecting an edge shape of object to be searched, i.e. umbrella. As it can be seeing on figures 11A-11D, the number of edges is known, and they are matched during searching, see figures 11A-12. Therefore, when Kim compares edge shape with shapes of objects, the number of the edges are being compared. Although Kim discloses comparison the number of edges shape, Kim does not specifically discloses the specifics of the comparison/matching  “for each respective closed feature of the at least one closed feature, determining whether a corresponding number of edges for the respective closed feature matches the particular number of edges of one of the visual features; and when the corresponding number of edges of the respective closed feature matches the particular number of edges of one of the visual features,”
	However, there are a finite number of edge shape matching solutions: (1) matching the exactly number of edged, (2) not matching the exactly number of edges, (3) checking the number of edges are within threshold, in order words acceptable as a shape, and (4) checking the number of edges are not within threshold, in order words not acceptable as a shape.
(citations - [0100] Subsequently, the image searching apparatus 400 performs a sobel operation on the converted gray scale image to detect an edge of the converted gray scale image and calculates parameters mPb(x) and mPb(y) in steps S610 and S615, respectively. [0101] The image searching apparatus 400 calculates vector magnitudes of gradient vectors calculated in the sobel operation in step S620 and performs filtering on pixels based on the calculated vector magnitudes in step S625. [0102] The image searching apparatus 400 calculates angles of the filtered pixels and stores data related to the calculated angles in step S630. The image searching apparatus 400 performs a convolution operation on the filtered pixels and mPb(x) and mPb(y), and determines the edge shape of the converted gray scale image based on the operated convolution value in step S635. The image searching apparatus 400 performs the above described quantization on the determined edge shape in step S640, and re-determines the edge shape of the converted gray scale image based pixels grouped or re-filtered through the quantization to finally decide the re-determined edge shape as the edge shape in step S645. [0103] The image searching apparatus 400 searches for information related to the image to be searched for based on the determined edge shape and provide the information to the user in step S650. [0108] Referring to FIGS. 11A to 11D, FIG. 11A illustrates an image to be searched for, and FIG. 11B illustrates a result of detecting an edge shape of the object included in the image to be searched for based on mPb(x) and mPb(y) from the image to be searched for illustrated in FIG. 11A. FIG. 11C illustrates a result of performing quantization on the shape illustrated in FIG. 11B. FIG. 11D illustrates a result of detecting an edge shape of the image to be searched for illustrated in FIG. 11A by performing a convolution operation based on equation (4). [0109] Through a comparison between the edge shape (FIG. 11D) which is detected by the image searching apparatus according to an embodiment of the present invention and the edge shapes (FIGS. 11B and 11C) which is detected according to the prior art, it is noted that the present invention can express all characteristic shapes of the object included in the image to be searched for by a smaller number of pixels compared to the prior art. Accordingly, when information related to the image to be searched for is searched for, the information can be effectively searched for while maintaining small data throughput and memory occupancy.)
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify Opalach teaching and include the edge detection, edge shape determination, the comparison of the edge shape with shapes of objects, and additionally to pick the identified solution (1) matching the exactly number of edged, and incorporate it into the system of Opalach since there are a finite number of identified, predictable potential solutions (i.e. types of edges matching solutions) to the recognized need (object recognition) and one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success (the cost and benefits are known), and with the motivation to effectively search the object, (see: Kim, ¶109).
	Regarding claim 7, Opalach discloses:
	receiving, at the data processing hardware, display-shelf information comprising a location of the display shelf, and ranking, by the data processing hardware, the display shelf based on at least one of the depletion rate or the display-shelf information. ¶38 - at least one image may provided as previously described (see ¶25 images are continuously obtained, the image metadata has relative time and region information and location); further see ¶7, 38-42 and figures 5-6; ¶7 - an indication of at least a partially depleted stock condition is provided if such features are detected; ¶40 - not been substantially depleted, substantially, if not completely, depleted, an intermediate level of stock depletion has occurred; a size of the detected portion of the pattern 626 can be determined and compared to the known size of the pattern 626. The resulting level of stock depletion (or level of remaining stock) can thereafter be determined as being proportional (or inversely proportional, in the case of remaining stock) to the ratio of the detected portion of the pattern 626 to the known size of the pattern 626; further see ¶7, 38-42 and figures 5-6;
	Regarding claim 158, Opalach discloses “wherein the corresponding number of exposed features detected on the top surface of the display shelf is indicative of a corresponding ratio of the product stocked on the display shelf” ¶¶34-42 and figures 5-6 the ratio of the detected portion of the pattern 626 to the known size of the pattern 626 such as not been substantially depleted, substantially, if not completely, depleted, an intermediate level of stock depletion has occurred; however does not explicitly disclose the indicative is a corresponding percentage.  
	Since knowing quantity of inventory is a key factor in the success in the brick and mortar business, the most common vehicle for business to express the amount of inventory is by express it as a number. There are finite number of identified way to express stock depletion as a number - percentage, total quantity, ratio (Opalach), portions, quarter, level. With this in mind, this practice would be able to be applicable in percentage as well.
	Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention, to express the stock number as percentage into the teaching of Opalach since there are a finite number of identified, predictable potential solutions (i.e. number of stock) to the recognized need (inventory awareness/inventory number) and one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success (the cost and benefits are known).
	Regarding claim 9159, Opalach discloses “wherein the corresponding number of exposed features detected on the top surface of the display shelf is indicative of a corresponding ratio of the product stocked on the display shelf” ¶¶34-40 and figures 5-6 the ratio of the detected portion of the pattern 626 to the known size of the pattern 626 such as not been substantially depleted, substantially, if not completely, depleted, an intermediate level of stock depletion has occurred; however does not explicitly disclose the indicative is a corresponding quantity.  
	Since knowing quantity of inventory is a key factor in the success in the brick and mortar business, the most common vehicle for business to express the amount of inventory is by express it as a number. There are finite number of identified way to express stock depletion as a number - percentage, total quantity, ratio (Opalach) portions, quarter, level. With this in mind, this practice would be able to be applicable in quantity as well.
	Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention, to express the stock number as quantity into the teaching of Opalach since there are a finite number  of identified, predictable potential solutions (i.e. number of stock) to the recognized need (inventory awareness/inventory number) and one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success (the cost and benefits are known).
	Regarding claim 12, Opalach discloses: 
	wherein determining the depletion rate of the product disposed on the display shelf is further based on a period of time between the first time and the second time.  ¶7 - comparisons may be made within a single image or between multiple images over time, (further see ¶¶35, 38). In this manner, potential conditions requiring response by appropriate personnel may be quickly detected. For example, images may be analyzed in this manner to detect one or more stock out features within the images. Thereafter, an indication of at least a partially depleted stock condition is provided if such features are detected; ¶40 - not been substantially depleted, substantially, if not completely, depleted, an intermediate level of stock depletion has occurred; a size of the detected portion of the pattern 626 can be determined and compared to the known size of the pattern 626. The resulting level of stock depletion (or level of remaining stock) can thereafter be determined as being proportional (or inversely proportional, in the case of remaining stock) to the ratio of the detected portion of the pattern 626 to the known size of the pattern 626; further see ¶7, 35-42 and figures 5-6;
	Regarding claim(s) 13, this claim(s) recite(s) substantially similar limitations as claim(s) 1, and is rejected using the same art and rationale as above.
	In addition, regarding claim 13, Opalach disclose - “A system comprising: data processing hardware; and memory hardware in communication with the data processing hardware, the memory hardware storing instructions that when executed on the data processing 10hardware cause the data processing hardware to perform operations comprising:” ¶¶35-2 and figure 1, 5-6;
	Regarding claim(s) 19, this claim(s) recite(s) substantially similar limitations as claim(s) 7, and is rejected using the same art and rationale as above.
	Regarding claim(s) 20, this claim(s) recite(s) substantially similar limitations as claim(s) 8, and is rejected using the same art and rationale as above.
	Regarding claim(s) 21, this claim(s) recite(s) substantially similar limitations as claim(s) 9, and is rejected using the same art and rationale as above.	
	Regarding claim(s) 24, this claim(s) recite(s) substantially similar limitations as claim(s) 12, and is rejected using the same art and rationale as above.
	Claim(s) 2 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Opalach and Kim combination as applied to claims 1 and 13, and further in view of BADUGE et al. (WO2016205629A1, hereinafter BADUGE).
	Regarding claim 202, the combination specifically, Opalach discloses a shelf with stock out surface, see ¶¶35-40 and figures 5-6; however does not disclose “wherein the display shelf comprises a display screen disposed above the product on the display shelf, the display screen configured to depict media content.”; BADUGE discloses on figure 13 a display 31 above the products on the shelf; page 10 last paragraph - The display 31 may display any ads, signage or information with respect to products arranged on the shelf 60;
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify the combination to include the above limitations as taught by BADUGE, in order to not lose opportunities to sell products, (see: BADUGE, ¶3).
	Regarding claim(s) 14, this claim(s) recite(s) substantially similar limitations as claim(s) 2, and is rejected using the same art and rationale as above.
	Claim(s) 3 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Opalach,  Kim, and BADUGE combination as applied to claims 2 and 14, and further in view Kritt et al. (US 20140006117 A1, hereinafter Barry).	
	Regarding claim 320333, the combination specifically, BADUGE discloses page 10 last paragraph - a display that display ads with respect to products arranged on the shelf 60; however does not disclose wherein the media content comprises advertising content 25related to the depletion rate of the product. Kritt discloses ¶8 - delivering a plurality of advertisements to the consumer where the advertisements change focus at the reorder point;
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify the combination to include the above limitations as taught by Kritt, in order to target advertising addressed to the purchase of products that are reordered, (see: Kritt, ¶3).
	Regarding claim(s) 15, this claim(s) recite(s) substantially similar limitations as claim(s) 3, and is rejected using the same art and rationale as above.
	Claim(s) 4 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Opalach,  Kim, and BADUGE combination as applied to claims 2 and 14, and further in view Ascher et al. (US 8577136 B1, hereinafter Ascher).		
	Regarding claim 4, the combination specifically, Opalach discloses capture images and provide indication to a personnel, see ¶¶45-42; and BADUGE discloses page 10 last paragraph - a display that display ads with respect to products arranged on the shelf 60; however does not disclose “wherein the media content comprises at least one image of the plurality of images.”  Ascher discloses  14:10-30 – presents the combined shelf stock level in a user interface; FIGS. 4A-C are example images 400a-c of product facings. The images 400a-c are divided into macroblocks associated with the product facings. For example, the image analysis module 118 receives the image 400a from the camera 112 and based on an identifier associated with the image 400a, divides the image 400a into a plurality of macroblocks 402a-h (indicated by the dashed lines) associated with a plurality of product facings 404a-h in the image 400a;
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify the combination to include the above limitations as taught by Ascher, in order to additional products to be ordered based on the stock level, (see: Ascher, 2:1-20).
	Regarding claim(s) 16, this claim(s) recite(s) substantially similar limitations as claim(s) 4, and is rejected using the same art and rationale as above.
	Claim(s) 5-6 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Opalach and Kim combination as applied to claims 1 and 13, and further in view Molnar et al.	(US 20100054605 A1, hereinafter Molnar).	
	Regarding claim 5, Opalach ¶¶35-40 and figures 5-6 receives more than one image that is use over time to determine if the stock out surface is considered recognized; however does not disclose “further comprising executing, by the data processing hardware, an image-correction routine on the plurality of images, the image-correction routine correcting at least barrel distortion of the plurality of images.”. Molnar disclose claim 1 - removing barrel distortion from the captured image
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify the combination to include the above limitations as taught by Molnar, in order to information is not mix together.
	Regarding claim 56, Opalach ¶¶35-40 and figures 5-6 receives more than one image that is use over time to determine if the stock out surface is considered recognized; however does not disclose “further comprising, after receiving the plurality of images, converting, by the data processing hardware, the plurality of images into grayscale images.”  Molnar discloses claim 4 - converting the image into a grayscale image;
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify the combination to include the above limitations as taught by Molnar, in order to minimize the computational cost and simplify the complexity of edge detection.
	Regarding claim(s) 17, this claim(s) recite(s) substantially similar limitations as claim(s) 5, and is rejected using the same art and rationale as above.
	Regarding claim(s) 18, this claim(s) recite(s) substantially similar limitations as claim(s) 6, and is rejected using the same art and rationale as above.
	Claim(s) 10-11 and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Opalach and Kim combination as applied to claims 1 and 13, and further in view of Yasunaga (US 20200151463 A1).
	Regarding claim 10, the combination, specifically Opalach disclose:
	wherein receiving the plurality of images captured over time comprises receiving the plurality of images from an imaging device having a field of view arranged to capture the top surface of the display shelf.  ¶¶35-42, figures 3, 5-6; the images captures the stock out surface; therefore it captures the top surface of the shelf;
	The combination, specifically Opalach discloses “the display shelf”; however does not disclose “imaging device located above a surface”25a surface; Yasunaga discloses see figure 1;
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify the combination to include the above limitations as taught by Yasunaga, in order to identify individual objects and the positions with high accuracy, (see: Yasunaga, ¶3).
	Regarding claim 11, the combination, specifically Opalach discloses: 
	wherein at least the second image captured by the imaging device at the second time captures at least a portion of the top surface of the 30display shelf with one or more exposed features.  the images has stock out feature wherein (¶35-38) images with stock out surface on shelves (see figure 6 and ¶¶39-40) are analyzed over time; By using either multiple images over time (e.g., use another image some time later) to rule either scenario in or out in order to determine if the object/stock out feature is considered recognized; further see ¶7, 35-42 and figures 5-6;
	Regarding claim(s) 22, this claim(s) recite(s) substantially similar limitations as claim(s) 10, and is rejected using the same art and rationale as above.
	Regarding claim(s) 23, this claim(s) recite(s) substantially similar limitations as claim(s) 11, and is rejected using the same art and rationale as above.

Response to Arguments
	Applicant’s arguments submitted 03/17/2022 have been fully considered, but are moot in view of the new grounds of rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found on the attached PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANESSA DELIGI whose telephone number is (571)272-0503.  The examiner can normally be reached on Monday-Friday 07:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian (Ryan) Zeender can be reached on (571) 272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/VANESSA DELIGI/Patent Examiner, Art Unit 3627               





/FLORIAN M ZEENDER/Supervisory Patent Examiner, Art Unit 3627